Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, 7292602 B1-Liu et al (hereinafter referred to as “Liu”), in view of Patent 5416522 Igarashi, in further view of US 20130257916 A1-Kao et al (Hereafter referred to as “Kao”) does not disclose, with respect to claim 1, receiving an instantaneous decoding refresh (IDR) frame insertion request and a flush request corresponding to the first picture buffer; and converting the first buffer information from buffer information corresponding to bidirectional coded frames (B-frames) into buffer information corresponding to predictive coded frames (P-frames).as claimed.  Rather, Liu discloses a method (Fig. 3)comprising: configuring a first buffer information for a first picture buffer (column 7, lines 49-52, wherein buffers 44 store compressed video data (buffer information for picture buffer)), identifying a first temporal level for a first picture buffer from among a plurality of predetermined temporal levels based on buffer information  (column 9, lines 55-56, wherein each buffer maintains a temporal level. Fig. 2 shows multiple buffers. Therefore, a first buffer associated with a first temporal level will exist.): identifying a second temporal level for a second picture buffer(column 9, lines 55-56, wherein each buffer maintains a temporal level. Fig. 2 shows multiple buffers. Therefore, a second buffer associated with a second temporal level will exist.): storing a first buffer information for the first picture buffer in a first storage buffer corresponding to the first temporal level of the first picture buffer (column 7, lines 49-52, wherein buffers 44 store compressed video data (buffer information for picture buffer), storing a second buffer information for the second picture buffer in a second storage buffer corresponding to the second temporal level of the second picture buffer(column 7, lines 49-52, wherein buffers 44 store compressed video data (buffer information for picture buffer); and retrieving the first buffer information from the first picture buffer and second buffer information from the second picture buffer in an order for the first and second picture buffers (column 7, lines 40-53 and shown in fig. 2, wherein the scheduler element 42 determines the relative order of data transmission from buffers, element 44. Fig. 2 shows a first and second buffer. Fig. 2 also shows a first buffer information being sent to the scheduler and a second buffer information from a second buffer being sent to the scheduler. Note that the scheduler is configured to receive the compressed video data). Similarly, Igarashi discloses configuring a first buffer information for a first picture buffer, the first buffer information comprising metadata associated with the first picture buffer (column 9, lines 55-60, wherein I, P, or B type pictures within the buffer is interpreted as metadata of the buffer information. Alternately, column 10, lines 20-25, wherein addresses to be written in the picture buffers 81, 82, and 84 are provided. The addresses are interpreted as metadata) retrieving buffer information in an order of encoding (column 9, lines 55-65, wherein decoder retrieves encoded data from buffers to decode; column 10, lines 43-50, wherein outputs of picture buffers are supplied so that pictures are displayed in sequence of reproduction). In addition, Kao discloses retrieving buffer information in an order of encoding ([0025], wherein retrieving encoded data in sequential order; [0045], wherein decoder device retrieves encoded data from buffer). The same reasoning applies to claims 11 and 18 mutatis mutandis.  Accordingly, claims 1-4, 6, 8-9, 11-13, 15-16, and 18-19 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487